re

—_

Co Oo oO NN OOO UP WON

 

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
13-CR-109(JG)

-against-
United States Courthouse
Brooklyn, New York

LAWAL BABAFEMI,

Defendant. Wednesday, August 12, 2015
2:00 p.m.

TRANSCRIPT OF CRIMINAL CAUSE FOR SENTENCING
BEFORE THE HONORABLE JOHN GLEESON
UNITED STATES DISTRICT COURT JUDGE

APPEARANCE S:

For the Government: KELLY T. CURRIE, ESQ.
United States Attorney
BY: ZAINAB AHMAD, ESQ.
HILARY JAGER, ESQ.
Assistant United States Attorneys

For the Defendant: FEDERAL DEFENDERS
BY: LISA HOYES, ESQ.

UNITED STATES PROBATION DEPARTMENT
BY: JENNIFER FISHER, USPO

Court Reporter: FREDERICK GUERINO, CSR
Official Court Reporter
Telephone: (718) 613-2503
E-mail: Frederickguerino@aol .com

Proceedings recorded by computerized stenography. Transcript
produced by Computer-aided Transcription.

 

FREDERICK GUERINO, CSR
Official Court Reporter

 
—_

eo Oo OB NN OO oO eke WD DN

 

 

that both sides have submitted in connection with
sentencing. Thank you both for them, but I understand that
really could be more of a 3553 issue than a guideline
computation issue; is that right?

MS. HOYES: Yes, your Honor.

THE COURT: So we'll deal with it in that setting.
Any objection to the presentence report or the guideline
computation?

MS. HOYES: No, your Honor.

THE COURT: How about from the government?

MS. AHMAD: No, Your Honor.

THE COURT: So the advisory range, as I understand
it, is 292 to 365, but it's capped to 360, right?

MS. AHMAD: That's correct.

MS. HOYES: Yes.

THE COURT: Okay.

There's some paperwork that's been submitted to me
in connection with conditions of confinement prior to the
extradition. It's my intention to deal with that, to the
extent there is a dispute between the parties, to deal with
that by reference to the papers and not in any other way.

Any objection to that, Ms. Hoyes?

MS. HOYES: No, your Honor.

THE COURT: How about you?

MS. AHMAD: No, Judge.

 

Frederick Guerino, CSR
Official Court Reporter

 
-_

oOo oO NN OO oO Rh WH DN

 

 

THE COURT: Okay. All right.

Would you like to be heard with regard to the
appropriate sentence?

MS. HOYES: I would, your Honor.

Your Honor, we understand how serious this crime
is, and we seek a sentence here of 15 years, which is a huge
amount of time. It is a sentence that sends a strong
message to foreigners considering joining Jihadist groups.
It's a sentence that would substantially punish Mr.
Babafemi. And it is a sentence that would keep him
incapacitated until he's an old man by Nigerian standards
anyway.

He renders his wife a life without a partner, and
it's extremely likely that his mother will die while he's in
custody here in the United States.

Prison will be harsher for him than for others
because he has absolutely no ties to this country. He will
never get a visit, have extremely minimum phone contact with
his family, which has been the case the entire time he's
been incarcerated here, and he will continue to suffer the
symptoms of posttraumatic stress disorder.

Your Honor, the Department of Probation evaluates
every single terrorism case, every single terrorism
defendant that is sentences in this courthouse. They are

familiar with the range of conduct involved in these cases.

 

Frederick Guerino, CSR
Official Court Reporter

 
[o> «© °° i ©? ©) ~ °c

mM Wh NM NM DB NH =| =—& =—& @& & =| od od ee lo
oi ay Ow. N = QoQ © © ~ oO oa a ww Ro _

 

 

(Side bar)

MS. HOYES: Your Honor, can my client come up
here?

THE COURT: Yes, that's fine. Bring him up, here,
please.

MS. HOYES: Sorry to interrupt. I just noticed
you mentioned the conditions of confinement. You refer to
it as torture, and I know last night in your ruling that
that information is all unsealed and available to the press.
I wanted to make sure I wasn't missing anything.

THE COURT: You are not.

MS. HOYES: Before I make any public statements.

THE COURT: I was being unnecessarily circumspect.

MS. HOYES: Thank you.

THE COURT: Okay.

(Side bar ends)

 

Frederick Guerino, CSR
Official Court Reporter

 
—_

oO Oo O&O NO oO ke WwW DN

 

 

Slow down, please.

MS. HOYES: -- I understand Islam to be the
religion of peace and harmony. Even the profit Mohammed
preached peace and unity, and not the act of brutality and
barbarism. The Islam that we are seeing through the world
is the so-called Islam Mr. Babafemi rejects of the violent
extremists. It has been demonstrated repeatedly in the
letter to your Honor, and the way he comported himself in
this case since his arrest.

He made days of inculpatory statements to the FBI
and consented to extradition, and accepted responsibility
swiftly by pleading guilty to this case, and done in the way
he's comported himself in jail.

Mr. Babafemi has been at the MCC for approximately
two years now. He's been in general population for the vast
majority of that time. That means for two years he has been
observed on a daily by prison officials at the MCC. And I
want to tell you what I think is not one of the strongest
objective indicators, but he's not a dangerous person or
dangerous Jihadist. There was a rather young man that was
arrested for conspiring to join ISIS, and I happened to
represent that young man as well. BOP placed that young man
in the same unit as Mr. Babafemi. Not only that, the unit's
counselor brought this young man to Mr. Babafemi's cell

early one morning and asked him if he would befriend him and

 

Frederick Guerino, CSR
Official Court Reporter

 
oo © S&B NN OO OO FF WO DO =

NHN NO BP NH NH NO =| = = = | & SO Re —hUuDR
an f& WO NY Fe Oo 86 DOD FO TD SP WO HP =|

 

 

11

United States, but never met another American person until
he was extradicted here for this offense. He never received
any benefits or tastes of what this country has to offer.
And when he knows something through the lens of propaganda,
I submit it is possible to believe these hideous things.
And in jail what Mr. Babafemi has instead learned is about
the humanity of the American people. He's come to know
criminal defendants and prison guards and lawyers. He's
learned that Americans are people like him, people who have
mothers and fathers and who love their children. And I
submit that betrayal exists when a person lives amongst us
and wants to destroy us is something uniquely disturbing
that is completely absent from this case. Mr. Babafemi now
knows America has no animosity towards the country and its
people.

We talk about what are mitigating circumstances.
It is something about what is happening, the way things
happen in our lives that explain or shed light on our
misdeeds.

Mr. Babafemi as you know grew up in extreme
poverty in Nigeria, and I submit this is very different
growing up even with extreme poverty, possibly cutting
timber and eating wild animals, that is what he had to do to
feed his family. I can't think of a single analogy in the

U.S.

 

Frederick Guerino, CSR
Official Court Reporter

 
—_

o 8© AOA NY Oo HD FF W DN

 

 

13

THE DEFENDANT: Yes, sir.

I want to say thank you for giving me this
opportunity to express my --

THE COURT: Excuse me for one second.

THE DEFENDANT: Yes, sir.

THE COURT: Could you put that microphone closer
to him.

THE DEFENDANT: I want to start by saying I am
extremely sorry for anything that I have done in the United
States, and I want to say that it doesn't come -- I want to
say I denounce al-Qaeda and the extremist groups of the
world.

Their actions and my understanding now is
obviously I don't understand Islam like that, and the way
they act in brutality towards everyone that was against
them. I want to say there were nights when I was in my cell
I was thinking about all what is going in Nigeria, and I
remember how ISIS took the journalist --

THE COURT: I'm sorry, how ISIS what?

THE DEFENDANT: Took the journalist and puts a
knife on his neck. I afraid to imagine myself in such a
condition, if I was to do that to somebody and put a knife
on my neck, and they start to sweat like animal. It was
extremely hard for me even to sleep at night, because I was

thinking how would they be feeling with that when that comes

 

Frederick Guerino, CSR
Official Court Reporter

 
—_

Co O88 ODO NN OO OO F&F WW ND

 

 

15

indeed offended the Americans, because al-Qaeda has as our
number one enemy the United States, and help them in one way
or the other.

So, I will admit to my mistakes and I'm sorry.
And I hope this will end, so maybe I can make use of my
life, you know, my experience in people who need help in the
world that doesn't know what to do with their life.

THE COURT: How?

THE DEFENDANT: I believe there are many societies
-- they have been rejected by society. They think they are
less bother to even themselves, and from this they think,
you Know, they come from the right body. I think I have to
make use of my life like this, joining maybe al-Qaeda or
ISIS or something like that. But I hope, I hope that with
the knowledge I gained after I was arrested, maybe I can do
something to ISIS to make them see through what I have been
able to see through, that life is not like that. There are
many ways to lead your life, even to be useful to
themselves, to their family, and to their society.

THE COURT: You mean to talk them out of it? Do
you mean to talk them out of joining Beko Haram or ISIS?

THE DEFENDANT: Yes, if it's possible for them.

In my unit, there was one Spanish guy who embraced
Islam maybe about four, five months ago. I was standing in

the unit and he came to me and we were talking. He said,

 

Frederick Guerino, CSR
Official Court Reporter

 
—_—h

Co 86 Oo NN OO oO fF WS BN

 

 

17

Also, that his time in Nigerian custody was
certainly below the standards of the Federal Bureau of
Prisons, and therefore he should be given some credit for
that.

While we disagree with the point to the best of
our ability some evidence undermining the defendant's claim
that he was beaten while he was in custody and during his
interrogation, we certainly do agree that the conditions of
confinement there in terms of the facility and access to
medical care and the like, were sub-standard and below what
one would find in a BOP facility.

I think the most difficult issue presented today
under the statute is the question of what sentence will be
sufficient to protect the public from future crimes of the
defendant.

The defendant has put forth a forceful case that
he is a changed man, and has no intention to continue along
the path to violent Jihad upon which he started.

We believe that to a large extent his denunciation
of al-Qaeda, upon which he relies on making that point,
rings hollow. That is principally because all of this
rejection of these violent extremist beliefs and of his
support for the goals of these sort of groups is not
accompanied by any reckoning of his adoption of those

beliefs. In fact, he barely admits to ever having adopted

 

Frederick Guerino, CSR
Official Court Reporter

 
—_

oOo fo NOON eR BW UN

 

 

19

violent actions against the West in any and all forms.
He, along with another American citizen Samir
Khan, pioneered the publication of Inspire magazine, whose

goal, again, as described by AQAP, was to inspire and

counsel people as to how to commit lone-wolf attacks in the

West. The defendant knew this. He read Inspire before he
left on his trip to Yemen. He discussed Inspire with other
people in Yemen.

More importantly, in December 2009, right around
the time the defendant embarked on his first journey to
Yemen, AQAP was in the news for having recruited a Nigerian
citizen to travel to Detroit and attempt to detonate a bomb
sewn into his underwear over U.S. air space. The defendant
was well aware of this, as he has admitted. All of this was
in his head before he undertook the first arduous journey
from Nigeria to Yemen, illegally crossing borders, going
through many military checkpoints from Cameroon to Chant, to
Chad, to Sudan, then smuggled by boat to Yemen, and then
smuggled in a bus to his ultimate destination.

So the fact that the defendant says it wasn't
until the United States submitted -- indicted him and
submitted an extradition request that the question "What
does my crime have to do with America" ever occur to him is
simply not credible. That's what AQAP was known for, its

targeting of America; its targeting of the West.

 

Frederick Guerino, CSR
Official Court Reporter

 
—_

oD © OG NN Oo oO Fk WH HD

 

 

21

coconspirator at his request sent an e-mail to al-Qaeda
letting them know that he had arrived, and that ultimately
led his being taken to various AQAP stake houses, where he
met other foreign fighters associated with the group, to
receive weapons training, and work on AQAP's communications
language media operations.

According to at least two people who were with the
defendant during that time period, he was a dedicated,
excited, and enthusiastic recruit to AQAP.

Again, it bears emphasis that all of the evidence
shows that the defendant went to Yemen with this goal. The
defendant had never admitted that you. He has given all
sorts of inconsistent statements about how he fell in with
al-Qaeda. But the one consistent part is that he insists he
didn't go to Yemen with that intension.

According to the letters from his family, he gave
them all sorts varying explanations. I think his mother
says he went to go get a job. His wife says he went to
study Islam. I'm not sure what he told everyone else, but
he doesn't seem to have ever really tell the truth about it.
The reason that's relevant here is because it's hard for us
to really rely on his assertions that he's changed his mind,
when he cannot come to terms with whether he made up his
mind in the first place to engage in violent Jihad.

According to the people who were in Yemen with the

 

Frederick Guerino, CSR
Official Court Reporter

 
—_

oO o© oO Nn OF OH BF W ND

 

23

security measures, how the members of the group dealt with
the internet and phone, and the precautions they took, how
they navigated through the area in order to avoid being
caught by Yemenese authorities, that al-Awlaki would let
someone with all of this information whom he didn't trust
leave Yemen, first and foremost, and on top of that go to a
country with an alliance with the United States, where he
would be able to reveal that information to anybody he chose
is simply not credible.

Again, I think the defendant's continual
misstatements on this regard, continual insistence that
firstly he never really fell in with AQAP wholeheartedly;
and, secondly, that even the actions he undertook on their
behalf were under duress, suggests that his true feeling
about this group and its goals are not known to us or to the
Court at this time, and that his words cannot been taken at
face value.

What we do know about al-Awlaki at this time, and
AQAP at this time, is that the group was focused on attacks
in the West. The group was looking for foreign fighters,
meaning people with access to the United States and Europe.
The defendant's brother has been to the U.S. multiple times
for work as a respected executive in a multi-national
company. Has another brother who lives in the U.K., could

reasonably be expected to be somebody who would have a visa

 

 

Frederick Guerino, CSR
Official Court Reporter

 
_

oO Oo ON OO OH eh WH DN

 

 

25

doesn't quite comport with the idea that he was running
afraid from al-Qaeda and Yemen at that time. He tried to
recruit people to go to Yemen, including his close friend
and co-conspirator Luqman Babatunde. Not somebody he did
not at all care about, since he would happily go to the
wolves for, somebody he cared about a lot. He tried to
recruit him to go to Yemen and told Babatunde that he would
either go back with him or meet him there, suggesting that
the defendant himself was intending to return to Yemen.

All of that goes to suggest that the defendant was
up to more than we can now -- then we can prove he was up
to. We are not asking your Honor to hold him responsible
for any theoretical plot or the like, but only for his
actions. I bring this up because again his consistent
denials and refusals to acknowledge his motivation, his
agreement, and his actions cast significant doubt upon his
expressed denunciation and remorse, and I think all of that
goes into the ultimate question of what sort of sentence is
necessary to protect the public from the defendant's future
crimes.

He certainly appears to have been a model
prisoner. I don't take any issue with his claims to that
front, or with anything that counsel or he has said about
his time in the MCC. But I think all of that is readily

understood, is the defendant's desire to -- understandable

 

Frederick Guerino, CSR
Official Court Reporter

 
_

oO 8© Oo NN OO oO F&F WwW DN

 

27

lower sentence. There are certainly some people who come
into the system and use it as a platform for espousing those
views, but that's a personal decision that people make.

It's not what al-Qaeda teaches its recruits they should do
or advises them to do. In fact, most of the advise given is
how to get yourself out of a jam.

So I don't think that they would view his
denunciation or actions here as anything less than trying to
get himself out of this situation. And, in fact, I think it
would be a source of great pride and a way to stick one's
fingers in the eye of the United States, if in fact after
all of this time he would then rejoin the fight and was
heralded as a hero who in fact had beat the U.S. at its own
game and the like.

So, I don't think that it would at all negatively
affect his ability to rejoin the fight. I think he
certainly would be a much more valuable member for having
gone through this process and gone through U.S. prison and
come out on the other side.

THE COURT: Is there like a track record of folks
who have denunciated al-Qaeda and then come back to it
after?

MS. AHMAD: Well, there's certainly been people
released from Guantanamo Bay who gave up significant

inculpatory information about al-Qaeda to the U.S.

 

 

Frederick Guerino, CSR
Official Court Reporter

 
oO 6© OO NN ODO oO FR WO NY =

ND PhO RM HRM HM HO =| =| S&F 2 Sse 2B RB BSB B=
a fF WN HO |= Oo 6 DN DO MH BR WO NY =

 

 

29

according to the government, is his one interest.

You know, the crux of the government's argument is
that it is not possible that Mr. Babafemi changed. It's not
possible that someone like Mr. Babafemi could change. If
that's the case, we are in a great deal of trouble here in
this world. There are a lot of people who are getting swept
up and going abroad, and we need to figure out ways to
retrust them. We are not going to incarcerate -- the U.S.
is certainly not going to incarcerate its way out of it.
It's not impossible to change. I think it's entirely
consistent with human nature. What we know about even
people who are swept up in some theoretical fanaticism, that
they get a taste of it and it's not what they thought it was
and it's not for them, and they think about it some more and
they reflect, and that's what happened with Mr. Babafemi.

One fact that the government leaves out that I
think is critical to this analysis is the fact that Mr.
Babafemi did not hold to his agreement with al-Awlaki. He
didn't return to Nigeria to recruit people. He went on to
Saudia Arabia where he knew Nigerians could get work. He
took the money and went to Saudia Arabia. For all we know
he would have been in Saudia Arabia to this day, if he
hadn't been found there undocumented and deported back to
Nigeria. He didn't reach out to al-Qaeda or AQAP, or

anybody while he made off to Saudia Arabia.

 

Frederick Guerino, CSR
Official Court Reporter

 
_=

oO ODN OTN FF WLU

 

 

31

outlook. I think those things are incompatible.

In any event, to back up to what I think are more
important considerations.

You know, the nature and circumstances of the
offense, that's the first factor listed under 3553(a) (1),
and here it is hard to conjure a more serious offense.

He, the defendant, sought out and joined this
terrorist group. I agree with -- I draw the inference the
government wants me to draw that he was aware, given the
chronology of events, the chronology of the so-called
"underwear bomber crime," and this defendant's journey to
Yemen, that he was well-aware that this was a terrorist
group that was willing and indeed determined to attack
Americans and Europeans in their homelands. This is not a
defendant who was sitting in his home connecting to al-Qaeda
and the Arabian Peninsula online. .He wasn't cajoled into
the activity that got him arrested by government agents. No
need to wonder whether he would have done what he did but
for the initiation by government agents of the events that
led to his arrest.

In a very real sense, this defendant certainly was
- got a little issue about whether he still is that we just
gone over - but he certainly was the real deal when it comes
to terrorists. He made a couple of very difficult journeys

from Nigeria to Yemen. He met with the highest level of

 

Frederick Guerino, CSR
Official Court Reporter

 
—_

oO Oo ODN Oo TKN ee Ww WN

 

 

33

years ago that had as one of its features an ability to take
a second look at someone, after some period of incarceration
passes. In this case, and in many others, I find myself
second-guessing whether we gave up too much in the interest
of the certainty that the abolition of parole advances. It
would be nice. You know, it is a factor. It may not be the
most compelling factor, in my view, in this sentence, but
whether or not there's a need to incapacitate this defendant
so he doesn't rejoin the fight is an important
consideration. And it's not exactly the easiest thing in
the world to assess how genuine and sincere he is in
purporting to have turned away from the beliefs that led him
to go to Yemen.

He tells me here today that he wants to have an
opportunity to set straight other young would-be Jihadists.
And although the government has made a fairly powerful
credibility argument, as I mentioned earlier, I don't think
his inability to hold himself accountable for his behavior,
and the government has a good point there, it's incompatible
with his denunciation. I wish I had a better feel for how
genuine it is. I think I need to -- I know I need to know
now in 2015, not ten years from now, make some kind of a
judgment as to whether Mr. Babafemi will no longer be a
Jihadist when he gets out of prison. I wish I had a better

feel for it.

 

Frederick Guerino, CSR
Official Court Reporter

 
$

Case 1:13-cr-00109-BMC Document 79-2 Filed 01/22/21 Page 18 of 18 PagelD #: 949

oO Oo ON OO ee WO FH

NO NO. ND RD RD RD Om ee ei se eee
n B® WwW NY |= OO © WDB Nn DD TO FF WD HD =

 

 

35

Bureau of Prisons.
Thank you, everyone.
MS. HOYES: Thank you, your Honor.
MS. AHMAD: Thank you, Judge.

(The proceedings are concluded.)

 

Frederick Guerino, CSR
Official Court Reporter

 
